 

 

PED-STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

2019 DEC 17 Po 32
UNITED STATES OF AMERICA, |

bef baa Mey
ELE Bie Rat

 

 

 

Plaintiff, CLERKS oe
Vv. Case No. 19-CR-
JEFFREY BENSON, [18 U.S.C, §§ 2113(a), 2113(d),
and 2]
Defendant.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:

1. At all times material to this Indictment, Prime Financial Credit Union, located at
1923 West Oklahoma Avenue in Milwaukee, Wisconsin, was a federally insured financial
institution.

2. On or about September 13, 2019, in the State and Eastern District of Wisconsin,

JEFFREY BENSON

did take, by force, violence, and intimidation, from the presence of a bank employee, U.S.
currency belonging to and in the care, custody, and management of the Prime Financial Credit
Union, and in the commission of this offense, put in jeopardy the life of a bank employee by the
use of a dangerous weapon.

All in violation of Title 18, United States Code, Sections 2113(a), 2113(d), and 2.

 

Case 2:19-cr-00243-JPS Filed 12/17/19 Page 1of2 Document 1

 
 

 

A TRUE BILL:

Dated: /2-/7-/%

 

hull —

SMATTHEW D. KRUEGER”
United States Attorney

Case 2:19-cr-00243-JPS Filed 12/17/19 Page 2of2 Document 1
